Citation Nr: 9928801	
Decision Date: 10/05/99    Archive Date: 10/15/99

DOCKET NO.  96-06 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania

THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim concerning service connection for 
a left knee disability as secondary to the service connected 
right ankle disability.

2.  Entitlement to an increased rating for a right ankle 
disability, currently evaluated as 10 percent disability.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. A. Saadat, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1968 to 
January 1970, and from August 1973 to October 1975.  

By a June 1989 decision, the Board of Veterans' Appeals 
(Board), in pertinent part, denied service connection for a 
left knee disability.  In denying service connection, the 
Board considered whether the left knee disability was 
secondary to the veteran's service connected right ankle 
disability.  This decision became final as of June 21, 1989, 
and the Chairman of the Board has not ordered reconsideration 
of this decision to date.  38 U.S.C.A. § 7103 (West 1991 & 
Supp. 1999); 38 C.F.R. 
§ 20.1100 (1998).  

By a December 1995 rating decision, the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, in pertinent part, denied service connection 
for a left knee disability as secondary to the veteran's 
service connected right ankle disability.  The veteran 
perfected his appeal in this regard.  Since this claim arises 
subsequent to the final 1989 Board decision, the issue is 
reconstrued as being whether new and material evidence has 
been submitted to reopen the veteran's claim concerning 
service connection for a left knee disability as secondary to 
the service connected right ankle disability.

The issue concerning an increased rating for a right ankle 
disability arises from a June 1993 rating decision, in which 
the RO confirmed a noncompensable rating for the veteran's 
right ankle disability.  The veteran perfected his appeal in 
this regard.  By a March 1994 rating decision, the RO 
increased the rating for the right ankle disability to 10 
percent, effective from October 1992.  

The veteran testified at the RO before a local hearing in 
December 1993 and Mary 1996.  


REMAND

The veteran essentially contends that he is entitled to 
service connection for a left knee disability as secondary to 
his service connected right ankle disability.  The veteran 
also contends that the symptoms of his right ankle disability 
are more severely disabling than as reflected by the 10 
percent rating assigned by the RO. 

On a January 1996 Form 9, the veteran indicated, in part, 
that he wanted to testify at a member of the Board.  On a 
written statement associated with the claims file in 
September 1999, the veteran indicated that he wanted a 
hearing at the RO before a member of the Board.  Since the 
veteran has indicated that he wants the opportunity to 
testify at a Travel Board hearing, the RO should contact him 
and schedule a personal hearing on his behalf.

Accordingly, this case is REMANDED for action as follows:

The RO should schedule a personal hearing 
for the veteran before a Member of the 
Board (Travel Board hearing) at the 
Regional Office and inform the veteran 
and his representative of the scheduled 
time and place of the hearing.  

Thereafter, the case should be returned to the Board for 
continuation of appellate review.  The veteran need take no 
action until he is further informed.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Veterans Appeals 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 1999) (Historical and Statutory Notes).  In 
addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to 

provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




		
Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


